DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over  Syrdal et al. (USPG 2012/0281885, hereinafter referred to as Syrdal) in view of Teng et al. (USPG 2020/0034521, hereinafter referred to as Teng).

Regarding claim 1, Syrdal discloses a computer-implemented method and device of authenticating a user of an audio device, the method and device comprising: 
figures 1 and 3, output devices); at least one microphone for detecting ambient acoustic signals (figures 1 and 3, microphone); and a control system coupled with the acoustic transducer and the at least one microphone, the control system configured to authenticate a user of the audio device by performing actions (figures 1 and 3, output devices) comprising:
receiving a request to authenticate the user of the audio device from a requesting entity (figure 8, step 802, receiving a request to confirm a user identity from a user verification device; also see process in figure 4 and/or paragraphs 39-43); 
prompting the user of the audio device to speak a verification word or phrase in response to receiving the request (figure 8, steps 806-808, prompting the user of the verification device to utter the text challenge; also see process in figure 4 and/or paragraphs 39-43); 
detecting an acoustic response at the audio device or a connected smart device (figure 8, step 810, detecting or receiving an acoustic response from the user of the verification device; also see process in figure 4 and/or paragraphs 39-43); 
comparing the detected acoustic response with an acoustic signature of a known user associated with the audio device and the verification word or phrase (figure 8, step 810; also referring to paragraphs 47-49, comparing the received audio against the user profile generated during an enrollment process; also see process in figure 4 and/or paragraphs 39-43); and
sending a confirmation response to the requesting entity indicating the user of the audio device is the known user in response to the acoustic response corresponding figure 8, step 814, sending a confirmation to the user verification device; also refer to paragraph 48; also see process in figure 4 and/or paragraphs 39-43). 
Syrdal teaches a client-server distributed system in which a client device sends a request for speaker verification to a server (figure 4).  This suggests that the client device is registered with the server in order to establish the communication between the client device and the server.  Syrdal fail to explicitly disclose, however, Teng teaches wherein the audio device is registered as an authentication device prior to receiving the request to authenticate the user of the audio device (paragraph 28, server verifies if the device is “registered or authorized on the system”). 
Since Syrdal and Teng are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of registering device before use on the system to enhance security.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 2-9 and 12-19, Syrdal further discloses wherein prompting the user of the audio device to speak the verification word or phrase includes triggering an audio output of the verification word or phrase at the audio device (paragraphs 28-29 and/or figure 2, the text challenge can be synthesized into a voice output); wherein prompting the user of the audio device to speak the verification word or phrase includes paragraph 33, “… prompt a speaker to read aloud an unpredictable passage of text presented”); wherein the requesting entity comprises a website or a software application associated with an account for the known user (figures 3-4, user profile 314 and 414 is considered functionally equivalent to “account” associated with each specific user; also see paragraph 39, “… the client device 410 is a smartphone, the network 420 is a combination of the cellular telephone network and the Internet, and the speaker verification service 402 is a collection of servers that provide speaker verification as a web site or via an application programming interface (API)”), and wherein comparing the detected acoustic response with the acoustic signature of the known user associated with the audio device is performed at the audio device, the connected smart device, or in a cloud computing network (figures 3-4); further comprising sending a rejection response to the requesting entity indicating the user of the audio device is not the known user in response to the acoustic response not corresponding with at least one of the acoustic signature or the verification word or phrase (paragraph 43, “certainty score” indicates whether or not the identity of the user is verified/confirmed); wherein the user is associated with the audio device using a password elimination protocol, and wherein the audio device is registered as an authentication device using the password elimination protocol (paragraph 43, if lower certainty score, then requesting the user to enter a username and password); wherein the audio device comprises: a SG-19-006-USwearable audio device or a smart speaker (paragraphs 4 and 30, smartphone); further comprising randomly generating the verification word or phrase in response to receiving the request to authenticate the user of the audio device paragraphs 47-48, “the unique text challenge is unpredictable or unguessable” and “Then the system 100 generates a unique text challenge”); training a voice differentiation engine to recognize the acoustic signature of the known user associated with the audio device (paragraph 49, “training” through enrollment process; “The user profile can be generated as part of a user enrollment process. For example, the user can voluntarily and actively enroll in the speaker verification system by providing speech samples so that the system can generate the user profile”).  

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Syrdal in view of Teng, and further in view of Rathi et al. (USPG 2013/0332632, hereinafter referred to as Rathi).

Regarding claims 10 and 20, the modified Syrdal further discloses sending a rejection response to the requesting entity indicating the user of the audio device is not the known user (figure 8, step 814, determine if the analysis of the input voice meets a verification threshold indicating whether the speech is of a known or unknown user).  The modified Syrdal fails to explicitly disclose, however, Rathi teaches that the rejection response is in response to the request timing out (paragraph 153, alert the user when the identification fails due to “timeout”).
Since the modified Syrdal and Rathi are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of alerting the user when the identification fails due to timeout.  One of ordinary skill in the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sanchez Yoldi et al. (USPG 2020/0380526) disclose a method for biometric authorization with device ID registered on the system before use.  Sun (USPG 2018/0205557) teaches method for identity authentication using a wearable device.  White et al. (USPG 2011/0035788) teach a method for authenticating users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/HUYEN X VO/Primary Examiner, Art Unit 2656